         Case 2:14-cv-01255-MSG Document 129 Filed 10/30/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________
CATLIN SPECIALTY INSURANCE CO.,               :
                                              :                          CIVIL ACTION
                  Plaintiff/Counterdefendant, :
             v.                               :
                                              :
J.J. WHITE, INC.,                             :                          No. 14-1255
                                              :
                  Defendant/Counterplaintiff, :
                                              :
SUNOCO, INC., et al.,                         :
                                              :
                  Counterplaintiffs.          :
____________________________________________:

                                                ORDER

        AND NOW, this 30th day of October, 2018, upon consideration of the “Motion for

Clarification, or Alternatively, Reconsideration” filed by Defendant/Counterplaintiff J.J. White,

Inc. and Counterplaintiffs Sunoco, Inc. and Sunoco, Inc. (R&M) (Doc. No. 117), and the

Response and Reply thereto, and following oral argument on the Motion, it is hereby

ORDERED that the parties may, no later than November 12, 2018, file letter briefs further

addressing the following question: What must J.J. White and Sunoco, as insureds, prove in order

to prevail on their counterclaim seeking to recover, from their insurer, Catlin, the amount the

insureds paid to settle the underlying case?1

        Each letter brief may not exceed five (5) double-spaced pages in length.




1
 The parties are invited to address the following cases, in addition to any other cases they believe are
binding or persuasive on the question set out above: Maryland Casualty Company v. W.R. Grace & Co.,
No. 88 Civ. 2613, 1996 WL 109068, *6-11 (S.D.N.Y. Mar. 12, 1996); In re Silicone Implant Insurance
Coverage Litigation, 667 N.W.2d 405, 413-16 (Minn. 2003).
Case 2:14-cv-01255-MSG Document 129 Filed 10/30/18 Page 2 of 2



                                 BY THE COURT:

                                 /s/ Mitchell S. Goldberg

                                 ____________________________
                                 MITCHELL S. GOLDBERG, J.
